DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 10, 2021 has been entered. Claims 1-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 8, and 15, Applicant argues that the Office with Larson in view of Little and Fachan fails to disclose “a first state for each participant indicating that the participant is identified as a participant to the distributed transaction by a parent entity” as well as “change the state for the reporting participant from the first to a second state to indicate that the reporting participant confirmed its portion of the distributed transaction”.
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Fachan discloses the above limitations. As stated in the Office Action, Fachan discloses:
a first state for each participant indicating that the participant is identified as a participant to the distributed transaction by a parent entity ([0068] a first prepared state Pc, where participants expects to receive an “abort” or “commit” message from the coordinator as part of a distributed transaction).
participant in the committed transaction. Participants may then store this state information from Fachan ([0041] the participants have durable logs that they use to store requested transaction procedures and protocol states) as a log/table to record a last state the participants was in. Lastly from Fachan ([0085] The participant p.sub.x may also receive a "prepared" message from another participant p' while in the first prepared state Pc. Upon receiving the "prepared" message from another participant p', the participant p.sub.x adds the other participant p' to the set of known prepared participants S). Within a distributed transaction settings, the participant p’ is identified from participant p.sub.x as a participant and is added to a pool of known participants by participant p.sub.x. Participant p.sub.x acts as a parent participant for participant p’ by being a preceding participant and adding participant p’ to the transaction.
The Office Action also teaches that Fachan discloses: 
change the state for the reporting participant from the first state to a second state to indicate that the reporting participant confirmed its portion of the distributed transaction ([0085] enters a second prepared state when the participants sends a “prepared” message to the other participants in the transaction).
In this example, it is clear that a participant is transitioning from a first prepared state to a second prepared state or other states such as a commit state and an abort 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S Pub # 20130103659) in view of Little (U.S Pub # 20110246822) and in further view of Fachan (U.S Pub # 20070168351).
With regards to claim 1, Larson discloses: a system for coordinating a distributed transaction, the system comprising: 
at least one processor; and 
a memory that stores program code configured to be executed by the at least one processor, the program code comprising: 
a distributed transaction interface configured to ([0030] distributed transaction management): 

determine whether a participant report is received from a reporting participant from among the plurality of participants, the participant report comprising the global identifier, the participant identifier of the reporting participant ([0054] provide a return report 104 to node B that also includes information indicative of which nodes participated in computing the result and the type of access (e.g., read or write) utilized by each node. In this manner, it can be appreciated that information about which nodes participated in the global transaction and the type of access on such nodes flows back to the root node of the transaction), an identification of any descendant participant identifiers identifying descendants of the reporting participant, and a status of the portion of the distributed transaction of the participant ([0054] node B can provide a return report 106 to node A of (B, write; C, read)); 
a transaction coordinator configured to ([0037] transaction coordinator): 
Larson does not appear to disclose however Little discloses:
a plurality of participant identifiers, each participant identifier identifying a participant responsible for a portion of the distributed transaction that is a descendant of the transaction driver ([0025] resource manager maintain an undo or redo log that includes an identifier of the coordinator of the transaction, an address of the coordinator, an identification of the transaction, a process identification of a process that started the 
store, in a table, the global identifier, the plurality of participant identifiers, identify any descendant participant identifiers of the reporting participant, and ([0028-0029] transaction manager 200 maintains a log of active transactions for which that transaction manager acts as a transaction coordinator. In one embodiment, the transaction generator 240 generates a transaction log 220 for each new transaction. The transaction generator 240 may record in a transaction log 220 an identification of the transaction associated with the log (e.g., a transaction identification number), a process identification of the process (e.g., client) that initiated the transaction. Once a transaction is generated, the transaction manager 200 performs participant registration (also known as resource enlistment). Any resources that will be modified, accessed, or otherwise affected by the transaction are registered with the transaction via either the standard registration interface 205 or the enhanced registration interface 210. Client applications may also register with the transaction. Each resource and/or client application that will participate in the transaction may inform the transaction manager 200 of their participation in the transaction by providing the transaction identifier to the transaction manager 200 and requesting registration to the transaction associated with the provided transaction identifier); 
determine an outcome of the distributed transaction using the table ([0035] determines either a commit or abort response); and 
transmit the outcome to at least one of the participants ([0035] the transaction processing module 225 sends a commit command to each participant if all participants 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the distributed transaction management system of Larson be the reporting system of Little to manage participant data in a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to ensure the Atomicity property, all participants of the distributed transaction must coordinate their actions so that they either unanimously abort or unanimously commit to the transaction (Little [0003]).
	Fachan discloses:
	a first state for each participant indicating that the participant is identified as a participant to the distributed transaction by a parent entity ([0068] a first prepared state Pc, where participants expects to receive an “abort” or “commit” message from the coordinator as part of a distributed transaction),
change the state for the reporting participant from the first state to a second state to indicate that the reporting participant confirmed its portion of the distributed transaction ([0085] enters a second prepared state when the participants sends a “prepared” message to the other participants in the transaction).

	One of ordinary skill in the art would have been motivated to make this modification in order to resolve transactions between a number of different parties involved in the transaction (Fachan [0007]).
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 3, Larson further discloses:
wherein the transaction coordinator is configured to transmit the outcome to the one of the participants in response to receiving a request from the participant ([0049] sending a result of the transaction in response to a remote request).
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Larson does not appear to disclose however Little discloses:
wherein the global identifier is a unique identifier of the distributed transaction generated by the transaction driver ([0027] unique transaction identifier).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the distributed transaction management system of Larson be the reporting system of Little to manage participant data in a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to ensure the Atomicity property, all participants of the distributed 
	Claim 11 corresponds to claim 4 and is rejected accordingly.
	With regards to claim 5, Larson further discloses:
wherein the distributed transaction interface is configured to receive a descendant participant report from at least one descendant of a participant, the descendant participant report comprising the global identifier, a descendant participant identifier of the descendant participant, an identification of any additional descendant participant identifiers, and a status of a portion of the distributed transaction of the descendant participant ([0054] provide a return report 104 to node B that also includes information indicative of which nodes participated in computing the result and the type of access (e.g., read or write) utilized by each node. By way of non-limiting example, TC may conduct read-only access of some data on C. Accordingly, node C provides a return report 104 of (C, read). Further, in the event that transaction TB updates some data on B, node B can provide a return report 106 to node A of (B, write; C, read). In this manner, it can be appreciated that information about which nodes participated in the global transaction and the type of access on such nodes flows back to the root node of the transaction).
Claims 12 and 18 correspond to claim 5 and are rejected accordingly.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S Pub # 20130103659) in view of Little (U.S Pub # 20110246822) and in further view of Fachan (U.S Pub # 20070168351) and Larson (U.S Pat # 8812555).

includes an indication of whether each participant or descendant participant was added by a parent or a descendant entity ([0029] participant registration (also known as resource enlistment). Any resources that will be modified, accessed, or otherwise affected by the transaction are registered with the transaction via either the standard registration interface 205 or the enhanced registration interface 210. Client applications may also register with the transaction. Each resource and/or client application that will participate in the transaction may inform the transaction manager 200 of their participation in the transaction by providing the transaction identifier to the transaction manager).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the distributed transaction management system of Larson be the reporting system of Little to manage participant data in a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to ensure the Atomicity property, all participants of the distributed transaction must coordinate their actions so that they either unanimously abort or unanimously commit to the transaction (Little [0003]).
Larson (U.S Pat # 8812555) discloses:
wherein the table is a lock-free hash map that ([Col. 3 lines 12-20] lock-free hash tables).

	One of ordinary skill in the art would have been motivated to make this modification in order to perform updates on a dynamic linear hash table ([Col. 1 lines 30-35]). 
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S Pub # 20130103659) in view of Little (U.S Pub # 20110246822) and in further view of Fachan (U.S Pub # 20070168351) and Convery (U.S Pub # 20170097847).
With regards to claim 6, Larson does not disclose however Convery discloses:
wherein the outcome of the distributed transaction is determined to be an aborted transaction by the transaction coordinator based on at least one of: 
a failure to receive a participant report from at least one of the participants or descendant participants after a predetermined period of time ([0082] the transaction server may have a transaction timeout value such that if any participant has not reported it's status within that time), or 
receipt of a participant report from one of the participants or descendant participants indicating that the portion of the distributed transaction of the participant or descendant participant has been aborted.

	One of ordinary skill in the art would have been motivated to make this modification in order to update the job status updates from one or more participants (Convery [0003]). 
	Claims 13 and 19 correspond to claim 6 and are rejected accordingly.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S Pub # 20130103659) in view of Little (U.S Pub # 20110246822) and in further view of Fachan (U.S Pub # 20070168351) and Fowler (U.S Pub # 20110041006).
With regards to claim 7, Larson does not disclose however Fowler discloses:
wherein the outcome of the distributed transaction is a committed transaction ([0183] committed transaction); and wherein the transaction coordinator is configured to store the outcome in a durable table ([0186] durable store).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the distributed transaction management system of Larson, Little and Fachan by the system of Convery to commit transactions to a durable table.
One of ordinary skill in the art would have been motivated to make this modification in order to process a distributed transaction associated with an application (Fowler [0006]).
.
Conclusion
                                                                                                                                                                                    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166